United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1008
                                    ___________

Willie Love,                             *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Ron Johnson, Sergeant; Craig Stoddard, * District of Minnesota.
Officer; Stan Capistrant, Officer; City  *
of Bloomington; City of Minneapolis,     *     [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: September 29, 2000
                              Filed: October 4, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     Willie Love appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint as barred by the applicable statute of limitations. After carefully reviewing



      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
the record and the parties’ briefs, we agree that Love’s action was barred.
Accordingly, we affirm. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-